UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1429


LAWRENCE ELIOT MATTISON,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee,

             and

JANIE D. WILLIS; SCOTT F. BROWN; MICHAEL H. DUNFEE,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:18-cv-00061-RGD-DEM)


Submitted: February 26, 2021                                  Decided: March 9, 2021


Before WILKINSON, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Eliot Mattison, Appellant Pro Se. Sean Douglas Jansen, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lawrence Eliot Mattison appeals the district court’s order granting Defendant’s

motion to dismiss and dismissing Mattison’s claims brought pursuant to the Federal Tort

Claims Act, 28 U.S.C. §§ 1346, 2671-80. We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order and judgment for the

alternate reasons stated by the district court. * Mattison v. United States, No. 4:18-cv-

00061-RGD-DEM (E.D. Va. Feb. 24, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
         In its conclusion that Mattison was judicially estopped from pursuing his claims,
the district court mistakenly “focus[ed] exclusively on whether [Mattison] knew of the
factual basis for [his] legal claims when [he] filed for bankruptcy” and, therefore, “failed
to give full effect to the principle that without bad faith, there can be no judicial estoppel.”
Martineau v. Wier, 934 F.3d 385, 394 (4th Cir. 2019) (internal alteration and quotation
marks omitted). However, the court provided several additional grounds for dismissal, and
we affirm on those alternate grounds.

                                               3